Sup. Ct. App. W. Va. Motion of American Newspaper Publishers Assn, for leave to file a brief as amicus curiae granted. Certiorari denied.
Mr. Justice Brennan would grant certiorari.
Mr. Justice Douglas, being of the view, stated in his previous opinions1 and those of Mr. Justice Black,2 that any state or federal libel law imposing liability for discussion of public affairs abridges freedom of speech and of the press contrary to the First and Fourteenth Amendments, would grant certiorari in *883No. 74^1384 and summarily reverse the judgment. Reported below. - W. Va. -, 211 S. E. 2d 674.

 Gertz v. Robert Welch, Inc., 418 U. S. 323, 355-360 (1974) (dissenting); Time, Inc. v. Hill, 385 U. S. 374, 401-402 (1967) (concurring); Rosenblatt v. Baer, 383 U. S. 75, 88-91 (1966) (concurring).


 Time, Inc. v. Hill, supra, at 398-401 (concurring); Rosenblatt v. Baer, supra, at 94-95 (concurring and dissenting); New York Times Co. v. Sullivan, 376 U. S. 254, 293-297 (1964) (concurring).